Order reversed, with ten dollars costs and disbursements, and order continuing injunction pendente lite vacated and set aside, with ten dollars costs, as a matter of law and not in the exercise of any discretion, this court being of the opinion that the Legal Daily referred to in the moving papers is a paper which the defendant city and its officers are authorized to designate as the official paper of the city in which legal notices may be published, as provided in the charter of said city.* All concur.

 See Laws of 1914, chap. 217, § 25.— [Rep.